DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-3, 8-11, 14, 16, 19, 22-25 are pending and have been examined in this application. Claims 1, 8-9, 11, 19, 22 are amended, claims 2-3, 10, 14, 16 are previously presented, claims 4-7, 12-13, 15, 17-18 and 20-21 are cancelled, claims 23-25 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 14, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130285815 A1) to Jones in view of (US 9197995 B1) to DeAngelis and (KR 102090010 B1).
In regards to claim 1, Jones teaches a system for assisting a human in detecting an exception animal for which an abnormal measurement value has been detected, the system comprising: a database (Jones; Abstract), configured to store information concerning a plurality of animals (Jones; Abstract, ranges between an animal and other animals being tracked, plurality of animals); and a control unit (Jones; 100), including a processing circuit (Jones; processing unit 120) and a wireless communications interface (Jones; Wireless communication means 140) in connection with the processing circuit (Jones; see FIG 33), the processing circuit configured to cause the control unit to: obtain a geographical position of the exception animal (Jones; [0034] where the location of the animal can be determined through GPS), wherein the processing circuit of the control unit is further configured to determine an animal of said plurality of animals as being the exception animal when said animal satisfies one or more conditions based on said information stored in the database (Jones; [0032] where an animal is determined as being abnormal or “an exception” due to a variety of parameters such as location area, temperature, etc.), and wherein the processing circuit of the control unit is yet further configured to transmit, to the user equipment with the command signal, information of a state of the exception animal (Jones; [0032] transmits an alert to the user according to the user’s preferences).
Jones fails to explicitly teach obtain a geographical position of a user equipment of the human, determine a distance between the obtained geographical position of the exception animal and the obtained geographical position of the user equipment, 
and a command that causes the user equipment to prompt the user for a reply, to receive from the user equipment a reply that comprises one of a confirmation and a denial of said state of the exception animal, and to store the reply received by the user equipment in association with a unique identity reference of the exception animal in the database.
However, DeAngelis teaches obtaining a geographical position of a user equipment of the human (DeAngelis; client device 104b-c), determine a distance between the obtained geographical position of the exception animal and the obtained geographical position of the user equipment (DeAngelis; Col 17 lines 18-31, which discusses the information such as location information of the client device, the animal, and the processing module can process the information, and Abstract where the location associated with the animal and the user device can be compared) and upon a determination that the determined distance is smaller than a predetermined threshold, generate a command signal to the user equipment that causes the user equipment to output an indication of the presence of the exception animal (DeAngelis; Abstract, where when the animal is within the predetermined distance, the user is alerted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones such that it can determine the geographical location of the user and thus compare a distance between the user and the animal, and determine that the animal is within a predefined distance, such as taught by DeAngelis. This allows for a user to easily track and find the animal as well as keep the animal within a range close to the user for rescue or treatment.
Jones as modified by DeAngelis fail to explicitly teach a command that causes the user equipment to prompt the user for a reply, to receive from the user equipment a reply that comprises one of a confirmation and a denial of said state of the exception animal, and to store the reply received by the user equipment in association with a unique identity reference of the exception animal in the database.
KR’010 teaches a command that causes the user equipment to prompt the user for a reply, to receive from the user equipment a reply that comprises one of a confirmation and a denial of a state (KR’010; [0103] where the system prompts the user to confirm or deny an identification state), and to store the reply received by the user equipment in association with a unique identity reference in the database (KR’010; [0029] database 199 stores indexes for each user to fine-tune the indexes).
Jones, DeAngelis, and KR’010 are analogous art from similar fields of endeavor i.e. systems with a database for storing information on users and individuals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones as modified by DeAngelis to further include the function which prompts a user for a response and then stores the confirmation/denial of a state in the database as taught by KR’010, for the situation of the exceptional animals of Jones. The motivation would be to provide a system which provides feedback to the database for either machine learning improvements of parameters or negating false positives.

In regards to claim 2, Jones as modified by DeAngelis and KR’010 teaches the system according to claim 1, further comprising: a plurality of wireless signal receivers (Jones; [0034] multiple satellite GPS), each of said wireless signal receivers configured to receive wireless signals from a locational device attached to the exception animal (Jones; where the GPS satellites can receive wireless communications of location [0034], see FIG 4).  

In regards to claim 8, Jones teaches a method executed by a processing circuit (Jones; 120) of a control unit (Jones; 100) of a system for assisting a human in detecting an exception animal for which an abnormal measurement value has been detected comprising: determining, via information in a database (Jones; Abstract) having information stored therein concerning a plurality of animals (Jones; Abstract, ranges between an animal and other animals being tracked, plurality of animals), that an animal of said plurality of animals is the exception animal when said animal satisfies one or more conditions based on said stored information (Jones; [0032] where an animal is determined as being abnormal or “an exception” due to a variety of parameters such as location area, temperature, etc.); obtaining a geographical position of the exception animal (Jones; [0034] where the location of the animal can be determined through GPS); automatically outputting an indication to the user equipment that causes the user equipment to generate an alert for the human of the user equipment of the presence of the exception animal, the alert including information of a state of the exception animal (Jones; [0039] where when the animal roams outside of a certain threshold, the user is alerted).  
Jones fails to explicitly teach obtaining a geographical position of a user equipment of the human; determining a distance between the obtained geographical position of the exception animal and the obtained geographical position of the user equipment; alerting the human using the user equipment that the human is in a vicinity of the exception animal, by i) comparing the distance to a predetermined threshold, and ii) upon a result from said comparing that the distance is smaller than the predetermined threshold, outputting an alert
a prompt for the user for transmitting a reply to the control unit that comprises one of a confirmation and a denial of said state of the exception animal; and receiving the reply from the user equipment via the wireless communications interface, and storing the reply received by the user equipment in association with a unique identity reference state of the exception animal in the database.
DeAngelis teaches obtaining a geographical position of a user equipment of the human (DeAngelis; client device 104b-c); determining a distance between the obtained geographical position of the exception animal and the obtained geographical position of the user equipment (DeAngelis; Col 17 lines 18-31, which discusses the information such as location information of the client device, the animal, and the processing module can process the information, and Abstract where the location associated with the animal and the user device can be compared); alerting the human using the user equipment that the human is in a vicinity of the exceptional animal, by i) comparing the distance to a predetermined threshold, and ii) upon a result from said comparing that the distance is smaller than the predetermined threshold, outputting an alert (DeAngelis; Abstract, where the after determining the location of the animal and the user, determining the animal is within a predefined distance and alerting the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones such that it can determine the geographical location of the user and thus compare a distance between the user and the animal, such as taught by DeAngelis. This allows for a user to easily track and find the animal as well as keep the animal within a range close to the user when necessary.
Jones as modified by DeAngelis fail to explicitly teach and a prompt for the user for transmitting a reply to the control unit that comprises one of a confirmation and a denial of said state of the exception animal; and receiving the reply from the user equipment via the wireless communications interface, and storing the reply received by the user equipment in association with a unique identity reference state of the exception animal in the database.
KR’010 teaches a prompt for the user for transmitting a reply to the control unit that comprises one of a confirmation and a denial of said state of the exception animal (KR’010; [0103] where the system prompts the user to confirm or deny an identification state); and receiving the reply from the user equipment via the wireless communications interface (KR’010; [0026] wireless network), and storing the reply received by the user equipment in association with a unique identity reference state of the exception animal in the database (KR’010; [0029] database 199 stores indexes for each user to fine-tune the indexes).
Jones, DeAngelis, and KR’010 are analogous art from similar fields of endeavor i.e. systems with a database for storing information on users and individuals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones as modified by DeAngelis to further include the function which prompts a user for a response and then stores the confirmation/denial of a state in the database as taught by KR’010, for the situation of the exceptional animals of Jones. The motivation would be to provide a system which provides feedback to the database for either machine learning improvements of parameters or negating false positives.

In regards to claim 9, Jones as modified by DeAngelis and KR’010 teach the method according to claim 8, 7Docket No. 1550-1254wherein the geographical position of the user equipment (DeAngelis; client device 104b-c) of the human is obtained based on a satellite navigation system (DeAngelis; Col 17 lines 18-31, using GPS).  

In regards to claim 10, Jones as modified by DeAngelis and KR’010 teach the method according to claim 8, wherein the indication that is output to the user equipment causes the user equipment to indicate to the human at least one of an identification of the exception animal (Jones; [0032 and 0040] can determine whether or not an individual animal is sick, is or is not moving, or if the animal is wandering) a direction from the user equipment to the exception animal and the determined distance between the user equipment and the exception animal.  

In regards to claim 14, Jones as modified by DeAngelis and KR’010 teach a computer-readable medium having stored thereon a computer program (Jones; claims 1, 7-10) comprising instructions that, when the computer program is executed by a control unit in a system, causes the control unit to carry out the method according to claim 8 (Jones; where the programmable software application facilitates communication between the remote databases and implant, and where it includes options for notifying a user of the exceeded parameters such as temperature, distance).  

In regards to claim 19, Jones as modified by DeAngelis and KR’010 teach the system according to claim 1, wherein the indication output to the user equipment causes the user equipment to indicate to the human at least one of an identification of the exception animal (Jones; [0032 and 0040] can determine whether or not an individual animal is sick, is or is not moving, or if the animal is wandering), a direction from the user equipment to the exception animal and the determined distance between the user equipment and the exception animal (DeAngelis; Col 17 lines 18-31, which discusses the information such as location information of the client device, the animal, and the processing module can process the information, and Abstract where the location associated with the animal and the user device can be compared).  

In regards to claim 23, Jones as modified by DeAngelis and KR’010 teach the method according to claim 8, wherein the geographical position of the exception animal is obtained by use of a locational device, attached to the exception animal and configured to operate with a set of wireless signal receivers (Jones; [0034] multiple satillte GPS) configured to receive wireless signals from the locational device (Jones; where the GPS satellites can receive wireless communications of location [0034], see FIG 4).  

Claims 3, 16, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130285815 A1) to Jones as modified by (US 9197995 B1) to DeAngelis and (KR 102090010 B1) as applied to claims 1, 2, and 8 above, in further view of (US 10045511 B1) to Yarden.
In regards to claims 3 and 16, Jones as modified by DeAngelis and KR’010 teach the system according claim 1 and 2 respectively, upon the determination that the determined distance between the exception animal (100) and the user equipment (150) is smaller than the predetermined threshold (DeAngelis; Abstract, where the animal is within the predetermined distance location from the user device, and the user receives an alert) but fails to explicitly teach further comprising: an alerting device situated on the exception animal (100), wherein the processing circuit of the control unit (120) is further configured to generate a command signal to activate the  alerting device (200), upon the determination that the determined distance between the exception animal (100) and the user equipment (150) is smaller than the predetermined threshold.  
Yarden teaches an alerting device situated on the exception animal (Yarden; FIG 19 1900), wherein the processing circuit of the control unit is further configured to generate a command signal to activate the  alerting device (Yarden; FIG 19 1908) (Yarden; 1092, FIG 19 where a health condition or monitoring feature exceeds a predetermined level or exhibits unusual patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones as modified by DeAngelis and KR’010 to include a wearable alert device which would provide an alert for a user such as the one taught by Yarden. This wearble alert device is advantageous because it provides a visible identification to notify the user of which animal is being tracked when in a herd or group of animals.

In regards to claim 11, Jones as modified by DeAngelis and KR’010 teach the method according to claim 8, further comprising: providing an alert upon the result from said comparing that the distance is smaller than the predetermined threshold.
Jones and DeAngelis fail to teach activating an alerting device situated on the exception animal.
Yarden teaches activating an alerting device (Yarden; FIG 19 1908) situated on the exception animal (Yarden; FIG 19 1900).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones as modified by DeAngelis and KR’010 to include a wearable alert device which would provide an alert for a user such as the one taught by Yarden. This wearble alert device is advantageous because it provides a visible identification to notify the user of which animal is being tracked when in a herd or group of animals.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130285815 A1) to Jones as modified by (US 9197995 B1) to DeAngelis and (KR 102090010 B1) as applied to claim 1 above, in further view of (US 7918185 B2) to Araki.
In regards to claim 22, Jones as modified by DeAngelis and KR’010 teach the system according to claim 1, where GPS is used to determine the geographical position of a user equipment used by a human (DeAngelis; see Abstract) but fails to teach it further comprising: plural fixed base stations located at known positions, wherein the user equipment of the human comprises a sensor that interacts with the plural fixed base stations to thereby obtain the geographical position of the user equipment.
Araki teaches plural fixed base stations (Araki; see FIG 5, element 504) located at known positions, wherein the equipment comprises a sensor (Araki; 104) that interacts with the plural fixed base stations to thereby obtain the geographical position of the user equipment (Araki; see FIG 5 and Col 8 line 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones as modified by DeAngelis and KR’010 such that the system substitutes satellite GPS for known positioned base stations to determine relative locations of user equipment. Using these base stations allows for a user to cover a more defined area in a more precise manner, since the location of the base stations are known elements and can pinpoint the equipment with less room for error compared to a GPS system.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130285815 A1) to Jones as modified by (US 9197995 B1) to DeAngelis and (KR 102090010 B1) as applied to claims 1 and 8 above, in further view of (US 20110298619 A1) to O’Hare.
In regards to claims 24 and 25 respectively, Jones as modified by DeAngelis and KR’010 teach the system according to claim 1, but fail to teach wherein the reply comprising the confirmation includes a command to the control unit for performing an action for sorting the exception animal.  
O’Hare teaches wherein a confirmation includes a command to the control unit for performing an action for sorting the exception animal (O’Hare; [0074] where triggers based on a diseased, stressed, etc. animal will linked to control sorting gates, which can be defined in the computer model of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the response of a confirmation of the status of the animal, as taught by Jones, DeAngelis, and KR’010 to further provide the function of sorting the animal, which is taught by O’Hare. The motivation for automated sorting would be to easily isolate potentially sick animals from healthy ones, allowing easier treatment. 

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive or are considered moot due to the amended claim language and new grounds of rejection, as seen above.
Applicant argues that neither Jones nor DeAngelis teach where the processing circuit of the control unit interacts with the user equipment upon determination that the user equipment is within a determined distance from the exception animal. 
Examiner respectfully disagrees, DeAngelis teaches, as stated in the abstract of DeAngelis, “The method also includes determining a location of a user's device, determining that a location associated with a particular non-human animal is within a pre-defined distance from the location of the user's device, and generating an alert”. Therefore as long as an animal is within a pre-defined distance, the user will be alerted by the system. (see 103 rejection above).

Applicant argues that Jones and DeAngelis fail to teach the amended claim language in both claim 1 and claim 8, and that Yarden and/or Araki fail to overcome the deficiencies. 
Examiner respectfully notes that this argument is moot in view of the new grounds of rejection above, which include KR 102090010 B1 which teaches this limitation.

Applicant additionally argues the interpretation of “wireless signal receivers” and discusses the differences, stating the GPS devices of Jones does not satisfy claim 2.
While Examiner respectfully understands Applicant’s differentiation due to the interview on 12/03/2021, Examiner notes that the phrase “wireless signal receiver” itself in plain terminology does not limit the device to not using GPS. As written, it can still be interpreted as any device which has a receiver which can receive wireless signals. When performing a google search on “Wireless signal receiver” a user may get a variety of different definitions which define devices which pick up wireless signals as being wireless signal receivers. Because this phrase is not defined as being a particular structure, the interpretation may be broader than applicant intends. Because GPS is a system which both transmits and receives signals without the use of cables or wires, this phrasing does not sufficiently limit claim 2 to excluding GPS. 

Applicant argues that new claims 24 and 25 are not taught by Jones or DeAngelis. 
Examiner respectfully notes that in light of the new claims and the new grounds of rejection above, which now further include (US 20110298619 A1) to O’Hare, this limitation is taught and the arguments are moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170156288 A1 to Singh teaches a system for tracking the health of animal populations, and discusses the use of wireless transceivers and receivers in order to calculate accurate distances and locations of animals within a herd. This system is additionally used to determine exception animals and alert users to the situation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647